Order entered September 17, 2020




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00562-CV

                  IN THE MATTER OF D.L., A JUVENILE

              On Appeal from the 305th Judicial District Court
                           Dallas County, Texas
                  Trial Court Cause No. JD-19-01412-X

                                    ORDER

      After appellant failed to respond to our request regarding the reporter’s

record in this case, we ordered the appeal submitted without a reporter’s record.

Thereafter, the trial court appointed Frankie Adler to represent appellant, and

appellant filed a letter with this Court requesting preparation of the reporter’s

record.

      Accordingly, we VACATE our order of August 18, 2020 submitting this

appeal without a reporter’s record and ordering appellant’s brief to be filed. We

DIRECT the Clerk of the Court to forward a copy of appellant’s request for the
reporter’s record to Pamela Sumler, Official Court Reporter for the 305th Judicial

District Court.

      The reporter’s record shall be filed within THIRTY DAYS of the date of

this order.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE